Title: From John Adams to James Lovell, 27 November 1778
From: Adams, John
To: Lovell, James


     
      My dear Sir
      Passy Novr 27 1778
     
     It is now a Year, Since I left you, and I have heard very Seldom from you, since that Time. I have written as often as I could, but so many Vessells have been taken that I fear you have heard as seldom from me.
     There is no News, any where excepting the innumerable Reports circulated in every Part of Europe, by the Emmissaries of England, every one of which I know to be false: they still however find Stockjobbers and other Persons to believe them. These Lyes are calculated to make it believed, that there are great Dissentions between the French and Americans, and between the Americans with one another. No Extravagance is too great. Ten Thousands of General Washingtons Army gone over to Clinton. C. D’Estaing making a Procession through the Streets of Boston with the Hoste, and Seizing a Meeting House for a Chappell and the D——knows what.
     I Suffer as much for Want of Intelligence from A. as we used to Suffer in Congress for Want of it from Europe.
     Mr. D. writes a Gentleman here, that on the 14 of September Congress took up forein Affairs, and determined to have but one Commissioner here. If this is the Case I shall be at a Loss, how to conduct myself, unless you recall me. Dr. F. no doubt will be appointed for this Court: if you appoint me for any other, especially that which is mentioned to Me Vienna, it will be more disagreable to me than to be recalled. Because Vienna, is the Court of all Europe, as I conceive at present, the least likely to receive your Agent. I should therefore be reduced to the Necessity of residing at Paris in Idleness, or of travelling to Germany and living there in greater Idleness Still in either Case at a great and useless Expence.
     In Time of Peace, nothing would give me greater Pleasure, than travelling: but at present my Heart is too much affected, with the Miseries of this War, for me to take Pleasure in a mere Gratification of Curiosity, or even in a Pursuit of Taste in Arts, or Knowledge in the Sciences.
     To return home immediately, Some Persons here say would give offence, and be wrong. To Wait to write for Leave, would be loosing Time, and putting you to Some Expence. However, I will determine nothing untill I know what is done. Remember me with the tenderest affection, and greatest Respect to your Colleagues and all others that deserve it, and believe me your Friend.
    